 1   HEATHER E. WILLIAMS, Bar #122664
     Federal Defender
 2   CHARLES LEE, Bar #221057
     Assistant Federal Defender
 3   Designated Counsel for Service
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950

 6   Attorney for Defendant
     Nykolas Tyler
 7
 8                            IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10
11    UNITED STATES OF AMERICA,                    Case No. 1:19-mj-00087-BAM-1

12                    Plaintiff,                   DEFENDANT’S MOTION TO EXONERATE
                                                   BOND; ORDER
13    vs.

14    NYKOLAS TYLER,                               Judge: Hon. Stanley A. Boone

15                    Defendant.

16
17          Defendant Nykolas Tyler hereby moves the court under Fed. R. Crim. P. 46(g) for

18   exoneration of the cash bond and full reconveyance of the $200 cash posted by Mr.Tyler, per

19   DKT #8, Receipt # CAE100042348.

20          On April 23, 2019, the Court ordered Defendant released on conditions including a $200

21   cash bond, which was posted on April 29, 2019. Mr. Tyler was subsequently acquitted on

22   October 28, 2019 in case number EP-19-CR-00473-FM in the Western District of Texas, El Paso

23   Division. See Exhibit A. Since no conditions of the bond remain to be satisfied, Mr. Tyler is

24   now requesting that the $200 cash bond be exonerated and reconveyed to him pursuant to Rule

25   46(g) of the Federal Rules of Criminal Procedure.

26   ///

27   ///

28   ///
 1                                                Respectfully submitted,
 2
                                                  HEATHER E. WILLIAMS
 3                                                Federal Defender
 4   Date: November 14, 2019                      /s/ Charles Lee
                                                  CHARLES LEE
 5                                                Assistant Federal Defender
                                                  Attorney for Nykolas Tyler
 6
 7
 8
 9                                                ORDER
10            The Court finds that Nykolas Tyler has complied with the conditions of his bond and that
11   no conditions remain to be satisfied. IT IS HEREBY ORDERED that the Clerk of the Court

12   exonerate the $200 cash bond in the above-captioned case and reconvey the cash to Mr. Tyler,
13   who originally posted the cash bond. IT IS SO ORDERED.
14
15   IT IS SO ORDERED.
16   Dated:     November 14, 2019
17                                                     UNITED STATES MAGISTRATE JUDGE

18
19
20
21
22
23
24
25
26
27
28

                                                     -2-
